Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered January 12, 1999, convicting defendant, after a jury trial, of two counts of robbery in the first degree and two counts of robbery in the second degree, and sentencing him to an aggregate term of 4 to 8 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification. The identifying victim had an ample *303opportunity to observe defendant and provided a detailed description.
Defendant’s speedy trial motion was properly denied. Defendant’s appellate arguments on this issue are unpreserved (People v Luperon, 85 NY2d 71, 77-78), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the January 13, 1998 adjournment was properly excluded as time for the People to prepare for the newly ordered hearing (see, CPL 30.30 [4] [a]; People v Green, 90 AD2d 705, lv denied 58 NY2d 784), and that the remaining period challenged by defendant on appeal was properly excluded as having been requested by the defense (CPL 30.30 [4] [b]). Concur — Williams, P.J., Nardelli, Tom, Lerner and Friedman, JJ.